Citation Nr: 0603116	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  00-09 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD) for the period from 
November 25, 1998, to October 11, 2005.  

2.  Entitlement to an evaluation in excess of 50 percent for 
PTSD for the period beginning on October 11, 2005.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to January 
1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In September 2004 the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.  In December 2004 
the Board remanded the claim for additional evidentiary 
development.  In an October 2005 rating decision, the 30 
percent rating was increased to 50 percent, effective on 
October 11, 2005.  The appeal continues.  

The case was recently returned to the Board by the Appeals 
Management Center's Resource Unit in Bay Pines, Florida.

Because the claim for a higher rating for PTSD involves a 
request for an increased initial evaluation following the 
grant of service connection, and because an increased rating 
was recently granted, the Board has characterized the 
veteran's claims as on the title page of this decision, in 
light of the distinction noted in Fenderson v. West, 12, Vet. 
App. 119, 126 (1999) (distinguishing initial rating claims 
from claims for increased ratings for already service-
connected disability).  




FINDING OF FACT

Throughout the appeal period, symptoms of the veteran's PTSD, 
including depression, anger, and irritability, as well as 
flashbacks, nightmares, hypervigilance, easy startle reflex, 
and some social isolation, have resulted in occupational and 
social impairment with no more than reduced reliability and 
productivity.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 50 
percent, and no greater, for PTSD are met for the period from 
November 25, 1998, to October 11, 2005.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.125, 
4.126, 4.130, Diagnostic Code (DC) 9411 (2005).  

2.  The criteria for a disability rating in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.125, 
4.126, 4.130, DC 9411 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VCAA: Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

VA satisfied this duty by means of supplemental statements of 
the case (SSOCs) dated in March 2002 and October 2005 which 
included discussion of VCAA laws and regulations and VCAA 
letters to the veteran from the RO dated in May 2003 and 
December 2004, as well as by the discussions in the rating 
decisions and statement of the case (SOC).  By means of these 
documents, the veteran was told of the requirements for an 
increased evaluation for PTSD, of the reasons for the denial 
of his claims, of his and VA's respective duties, and he was 
asked to provide information in his possession relevant to 
the claims.  In addition to providing the VCAA laws and 
regulations, additional documents of record, to include the 
rating decisions of record, the SOC and SSOCs have included a 
summary of the evidence, all other applicable law and 
regulations, and a discussion of the facts of the case.  Such 
notice sufficiently placed the veteran on notice of what 
evidence could be obtained by whom and advised him of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Although the claims were initially denied prior to the 
enactment of VCAA, after passage of the VCAA, the RO sent the 
veteran VCAA letters in 2003 and 2004 which included the VCAA 
laws and regulations.  A VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  However, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  After receipt of the 
content-complying letters, his claims were readjudicated 
based upon all the evidence of record as evidenced by the 
SSOCs of record.  There is no indication that the disposition 
of his claims would not have been different had he received 
pre-AOJ adjudicatory notice pursuant to section 5103(a) and § 
3.159(b).  Accordingly, any such error is nonprejudicial.  
See 38 U.S.C. § 7261(b)(2).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  The RO obtained the veteran's VA and private 
outpatient records.  There is no indication of any relevant 
records that the RO failed to obtain.    

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  In this case, the veteran was afforded several VA 
medical examinations, most recently in 2005.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West 
2002); 38 C.F.R. § 3.159 (2005).

Analysis

In June 1998, the veteran filed his initial claim for service 
connection for PTSD.  

In January 1999, the veteran underwent a mental health 
evaluation at VA.  At that time, he reported flashbacks and 
nightmares associated with his service in Vietnam.  He was 
alert and oriented and in good contact with his surrounding.  
He was fully cooperative.  His psychomotor activity was 
appropriate.  His mood was mildly depressed, and his affect 
was tense.  There was no disturbance in his speech or thought 
processes.  He described a moderate level of depression.  He 
reported sleep disturbance.  His appetite was adequate.  His 
concentration, judgment, and insight were all fair.  His 
short term memory was poor, but his long term memory was 
adequate.  He felt detached and estranged from others based 
on his wartime experiences.  He was irritable and 
demonstrated outbursts of anger.  He had problems 
concentrating.  There was clear evidence of hypervigilance 
and a clear startle response.  His Global Assessment of 
Functioning (GAF) score was 60.  

In an April 1999 rating decision, the RO granted service 
connection and an initial 30 percent rating for PTSD, 
effective November 25, 1998.  

The claims file includes private and VA records dated through 
2005which reflect treatment for various conditions, to 
include his PTSD.  These documents show that the veteran 
attended group therapy sessions for PTSD at a private 
facility from 1999 through, at least, 2005.  Pertinent 
findings during this period include symptoms noted when 
examined in 2000.  At that time, he was oriented times three, 
but his judgment and insight were poor.  His concentration 
was impaired, and his mood was extremely sad.  His sleep was 
impaired, and he had combat nightmares three times per week.  
He was visibly startled by loud noises.  The examining 
therapist also noted that the veteran's PTSD symptoms 
included night sweats, social isolation, mistrust, and grief.  
Subsequently dated treatment records through 2005 regarding 
his group therapy sessions show that he continued to attend 
group therapy in an attempt to reduce the symptoms as noted 
above.  

Lay statements dated in 2002 reflect that the veteran 
exhibited anger and depression.  One friend attested to the 
fact that the veteran wandered around at night checking the 
doors and locks.  

An April 2003 VA examination report shows that the veteran 
was cooperative with a neutral mood.  His affect was blunted, 
and his speech was normal.  His thought processes were 
normal, and there were no suicidal or homicidal ideations.  
He was oriented times three.  His insight and judgment were 
fair.  He spent time with his children and grandchildren.  
The examiner noted that the veteran was able to work, but he 
appeared to be somewhat isolative.  His GAF score was 50.  

At a September 2004 personal hearing, the veteran testified 
as to an increase in the severity of his PTSD.  He noted that 
he had held 7 jobs in the last 5 years.  He socialized only 
with kids or with other veterans.  

On VA in October 2005, it was noted that the veteran was 
currently being treated for his PTSD.  He saw a 
psychotherapist on alternate weeks which had benefited him.  
He worked as a forklift operator.  His symptoms included 
nightmares, flashbacks, hypervigilance, and easy startle 
reflex.  He woke up about two times per night.  His wife 
stated that he shouted and hollered in his sleep.  He was 
depressed and angry, as well as irritable.  The examiner 
noted that these symptoms had been present for many years.  
He did not report remissions.  On examination, the veteran 
was cooperative, and his mood was mutual.  His affect was 
appropriate, and his speech was normal.  His thought 
processes were normal, and there were no suicidal or 
homicidal ideations.  He was oriented times three.  His 
insight and judgment were fair.  It was noted that the 
veteran was somewhat isolative.  His GAF score was 50.  

In October 2005, the RO granted a higher rating of 50 percent 
for the veteran's service-connected PTSD from the date of the 
October 2005 examination.  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2005).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2005).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2005).  

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2005).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).  

Under the general rating formula for the evaluation of mental 
disorders, 38 C.F.R. § 4.130, Code 9411, PTSD will be rated 
as follows:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name 
warrants a100 percent.

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals that interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships warrants a 70 percent

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships warrants a 50 percent.

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events) warrants a 30 
percent.

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events) warrants a 10 
percent.

A mental condition has been formally diagnosed, but symptoms 
are not severe enough either to interfere with occupational 
and social functioning or to require continuous medication is 
evaluated as 0 percent.  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health- 
illness." [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p.32.]  GAF scores ranging from 51 to 60 reflect 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers). GAF scores 
ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).

After a careful review of the medical evidence in light of 
the above-noted criteria, the Board finds that since the 
effective date of the grant of service connection, the 
symptoms associated with the veteran's PTSD have been 
consistent with the criteria for a 50 percent rating.  Thus, 
an increased rating of 50 percent is warranted from November 
25, 1998.  

Throughout the appeal process, the medical evidence of record 
reflects that the veteran's PTSD has been characterized 
primarily, by nightmares, flashbacks, easy startle response, 
and sleep disturbances, intrusive recollections, some 
problems with short-term memory and concentration, and 
limitations in social functioning and ability to maintain 
social relationships.  These symptoms are reflective of 
occupational and social impairment with no more than reduced 
reliability and productivity, the level of impairment 
contemplated in the currently assigned 50 percent disability 
rating.  

At no point has the veteran's PTSD met the criteria for at 
least the next higher, 70 percent, evaluation.  As noted 
above, the 70 percent rating is warranted for occupational 
and social impairment with deficiencies in most areas, due to 
certain symptoms.  However, the Board notes that the veteran 
has not been found to have obsessional rituals, 
intermittently illogical, obscure, or irrelevant speech, near 
continuous panic or depression that affects his ability to 
function independently, impaired impulse control, or other 
symptoms that are characteristic of the 70 percent rating.  
The veteran has some documented symptoms of depression, 
although these have not been shown to affect him on a 
continuous basis and/or to limit his ability to function 
independently.  Significantly, while he has held numerous 
jobs in recent years, he continues to work to the present 
day.  Throughout the appeal process, he has been well groomed 
and completely oriented, without hallucinations, and has 
generally exhibited fair insight and judgment.  

As a final note, the Board points out that the GAF scores 
have ranged from 60 in 1999 to 50 in 2003 and 2005.  This 
would indicate some worsening of symptoms with time 
suggesting that an initial rating increase from the date of 
service connection from 30 to 50 percent is not warranted.  
It is the Board's determination, however, that the veteran's 
symptoms have essentially been the same throughout the appeal 
process, warranting an increased rating of 50 percent from 
the date that service connection was established on November 
25, 1998.  However, as detailed above, the Board finds the 
record presents no basis for assignment of more than 50 
percent rating at any point since the effective date of the 
grant of service connection for PTSD.  

As such, staged ratings, pursuant to Fenderson, result in an 
entitlement to a 50 percent rating for PTSD from November 25, 
1998, and thereafter, but no higher.  

In reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert, supra.


ORDER

1.  Entitlement to an initial rating of 50 percent for PTSD 
is warranted for the period from November 25, 1998, to 
October 11, 2005; the appeal is granted to this extent only.  

2.  Entitlement to an evaluation in excess of 50 percent for 
PTSD is denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


